Citation Nr: 0116774	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for plantar warts of 
the right foot, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for plantar warts of 
the left foot, currently rated as 10 percent disabling.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 1995 claim, the veteran raised the issue of 
entitlement to a clothing allowance.  This issue has 
apparently never been adjudicated.  It is referred to the RO 
for appropriate action.

In an October 1999 rating decision, claims of entitlement to 
service connection for bilateral hip and knee disorders as 
secondary to the service-connected bilateral plantar warts 
were denied, apparently on the basis that the claim was not 
well grounded. On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims that became 
final during the period from July 14, 1999, to November 9, 
2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  Since the 
October 1999 rating decision became final with regard to 
service connection for bilateral hip and knee disorders as 
secondary to the service-connected bilateral plantar warts 
during the above-mentioned period, the Veterans Claims 
Assistance Act of 2000 is applicable to those claims.  This 
matter is referred to the RO for appropriate action.

In a September 2000 rating decision, service connection was 
denied for diabetes mellitus as a result of exposure to 
herbicides on the basis that the claim was not well grounded.  
In January 2001, VA proposed amending its regulations to 
establish presumptive service connection for Type 2 diabetes 
based on herbicide exposure, See 66 Fed. Reg. 2,376 (Jan. 11, 
2001), and such regulations were finalized effective July 9, 
2001.  See 66 Fed. Reg. 23,166-23,169 (May 8, 2001).  In 
February 2001 written argument, the representative indicated 
that the issue of service connection for diabetes mellitus 
should be readjudicated.  This matter is also referred to the 
RO for appropriate action.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

VA medical records reflect that the veteran received 
treatment at the VA outpatient clinic in Lubbock, Texas in 
April 1995.  A June 1995 statement from B. Glass, DPM, 
reveals that he examined the veteran that month, but the 
latest treatment record submitted by the veteran was dated in 
January 1995.  The November 1999 VA examination report 
reflects that photographs were taken, which have not been 
associated with the claims file.  At the November 2000 
hearing at the RO before the undersigned, the veteran 
testified that he was receiving treatment at the VA medical 
center in Big Springs, Texas, and that he may have surgery on 
his left foot at the beginning of 2001.  He also said that he 
received his orthotic from a private doctor, who was not Dr. 
Glass.  Transcript, pages 8, 11.  Thus, additional records 
may be available.  VA shall make reasonable efforts to obtain 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-
99.

At the November 2000 hearing, he also testified that he had 
to quit working as an equipment operator because of foot 
problems.  Transcript, page 6.  Further development with 
regard to consideration of an extraschedular rating is 
necessary.  See 38 C.F.R. § 3.321.

Moreover, a May 2000 VA outpatient treatment record reveals 
that it was noted that the callosities under the metatarsal 
heads were causing metatarsalgia.  Therefore, the issue of 
service connection for metatarsalgia has been raised.  Also, 
another VA examination is necessary.

Service connection was granted for the bilateral plantar 
warts in a September 1994 rating decision, and a 10 percent 
disability rating was assigned for each foot.  The veteran 
filed a notice of disagreement with the assignment of the 10 
percent disability ratings, and a statement of the case was 
issued in February 1995.  A supplemental statement of the 
case was issued in June 1995 along with notification by the 
RO that the Form 9 or equivalent must be received by October 
3, 1995, the date on which appellate rights would expire.  
The veteran did not submit a VA Form 9 within one year of 
notice of the September 1994 rating decision.  In July 1995, 
the veteran submitted a statement with regard to his foot 
disorders, including specifically to amend his claim to 
include service connection for subluxed metatarsophalangeal 
joints.  In May 1996, the veteran submitted a VA Form 9 along 
with a copy of the statement he sent to the RO in July 1995.  
In the February 1997 rating decision, a claim of whether new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for subluxed 
metatarsophalangeal joints was denied.  In the notice issued 
later that same month, the RO informed the veteran that no 
action was taken on the VA Form 9 submitted in May 1996 
because his appellate rights expired in October 1995.  

Later that same month, the veteran filed a notice of 
disagreement on the issues of (1) whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for subluxed metatarsophalangeal 
joints, and (2) whether he filed a timely substantive appeal 
with regard to the September 1994 rating decision in which 
initial 10 percent disability ratings were assigned for 
plantar warts of each foot.  A statement of the case with 
regard to these matters has not been issued.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  These 
issues are also inextricably intertwined with the issue on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Finally, subsequent to the February 1994 rating decision and 
a timely filed notice of disagreement, the RO issued a 
statement of the case in March 1994 on the issue of service 
connection for headaches.  In response to his request for a 
hearing in his notice of disagreement, he was afforded 
hearing before a hearing officer in the RO in May 1994. The 
recording equipment malfunctioned, and a transcript of the 
hearing is not in the record; the substance of the hearing 
was shown on a report of contact completed by the hearing 
officer at that time.  The claim for service connection for 
headaches was a subject of that hearing.  The Board construes 
that hearing to have been in lieu of a Form 9 substantive 
appeal, and consequently, the issue of service connection for 
headaches is before the Board on appellate review.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and private, 
that have treated or evaluated any foot 
disorder since November 1993.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain any medical 
records identified by the veteran that are 
not already in the claims file, 
specifically to include any additional 
records from Dr. Glass and the records 
from the private doctor who provided the 
orthotic.  In any event, the RO should 
obtain copies of up-to-date treatment 
records of the veteran from the VA medical 
center in Big Springs, Texas and the VA 
outpatient clinic in Lubbock, Texas, along 
with the photographs taken in conjunction 
with the November 1999 VA examination.  
The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97.

3.  The RO should ask the veteran to 
provide evidence that the service-
connected disabilities have resulted in 
either frequent hospitalizations or marked 
interference with employment, such as 
employment records, income information, or 
statements from medical care providers, 
former employers and/or coworkers.

4.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and private, 
that have treated or evaluated him for 
headaches since service.  After obtaining 
appropriate authorization, the RO should 
attempt to obtain any medical records 
identified by the veteran that are not 
already in the claims file.  The RO should 
inform the veteran of any records it has 
been unsuccessful in obtaining as provided 
under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97.

5.  The veteran should be scheduled for a 
comprehensive VA examination to determine 
the nature and extent of his service-
connected bilateral planter warts and any 
other foot disorders.  His entire claims 
folder and a separate copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
The report of examination should include a 
detailed account of all manifestations of 
podiatric pathology found to be present.  
All necessary special studies or tests 
including X-rays, if indicated, are to be 
accomplished.  All diagnosed disorders 
must be reported.  The examiner should 
indicate whether any metatarsalgia found 
is separately diagnosed disorder.  

For each diagnosed foot disorder other 
than plantar warts, the examiner should 
render an opinion on whether it is at 
least as likely as not that it was 
incurred or aggravated during active 
service.  For each diagnosed foot 
disorder that the examiner determines was 
not incurred or aggravated during active 
service, the examiner should render an 
opinion on whether it is at least as 
likely as not that it was caused or 
aggravated by the service-connected 
bilateral plantar warts.  If the 
bilateral plantar warts aggravated any 
foot disability, the examiner should 
quantify the level of increased 
symptomatology resulting therefrom.  If 
the examiner is not able to ascertain or 
quantify the degree of disability over 
and above that existing prior to the 
aggravation, it should be stated for the 
record.  The examiner should also comment 
on any interference with employment that 
is caused by the bilateral plantar warts 
and any other foot disorder.  The 
rationale for all conclusions should be 
provided.

6.  The RO should review the examination 
report.  If it is not responsive to the 
Board's instructions, it should be 
returned to the examiner as inadequate.

7.  The RO must then issue a statement of 
the case, containing all applicable laws 
and regulations, on the issues of (1) 
whether new and material evidence had been 
submitted to reopen a claim of entitlement 
to service connection for subluxed 
metatarsophalangeal joints, and (2) 
whether he filed a timely substantive 
appeal with regard to the September 1994 
rating decision in which initial 10 
percent disability ratings were assigned 
for plantar warts of each foot.  The 
veteran should be advised of the time in 
which to perfect his appeal.

8.  Thereafter, the RO should readjudicate 
the claims of increased ratings for 
bilateral plantar warts with consideration 
of 38 C.F.R. § 3.321 and the claim of 
service connection for headaches and 
adjudicate a claim of entitlement to 
service connection for metatarsalgia along 
with claims of entitlement to service 
connection for any other foot disorder 
found on examination.  For each new issue 
that is adjudicated, the veteran must be 
notified of the need to file a notice of 
disagreement if he disagrees.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


